DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on January 6, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 13 have been amended.
Claims 6-7 and 14-15 have been canceled.
Claims 1-5, 8-13 and 16-22 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Response to Amendments
Applicant’s amendments to claims 1, 5 and 13 are acknowledged.
Response to Arguments
Applicant’s arguments have been considered but not found persuasive.  Applicant argues:

A.  Lee does not teach determining the physical item through a plurality of associations and then using the determined relationship between the physical item and the sensor to determine the current location of the physical item based on stored data.
      Examiner’s Response:  Lee in at least columns 4 lines 55-65 and column 5 lines 5-15 discloses that weight detectors on shelves detect weight variations when the food is received in or withdraw; the information is stored including corresponding location.  When no electronic tag is attached on a package or container of food, the user inputs the name of the food through voice recognition, selects the location of the storing location and loads the food in the corresponding storage.  Then the name and location of the food are stored.  Figure 5 discloses an output voice message related to storage location and name of the food.  Therefore, Lee discloses determining a physical item  and corresponding location through associations on weight variation sensors, name and location information of an item based on stored data.





         Examiner’s Response:  The claims do not reflect what is argued. Claim language on supplemental data is too broad.  Supplemental data could be any additional data associated with the physical item.  Also, Lee as discloses above uses a combination of sensor data (weight variations), user profile (stored voice input with food name and location) and supplemental data (image data –figure 2) to identify a physical item.

C.  Lee does not make any assertion of the ability to identify or locate an item absent the presence of an RFID tag.
      Examiner’s Response:  Claim language does not preclude RFID usage.  Also, Lee in at least column 5 lines 10-15 discloses a manual input method that can be applied when no electronic tag is attached on a package or container of a food stuff.  When no electronic tag is attached on a package or container of food, the user inputs the name of the food through voice recognition selects the location of the storing location and loads the food in the corresponding storage.  Then the name and location of the food are stored.  Figure 5 discloses an output voice message related to storage location and name of the food searched.



       Examiner’s Response:  The claims do not reflect what is argued. Claim language do not disclose considering usage that could cause weight variation of an item for location determination.  Claim language is too broad and reads on references cited.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 4-5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/0112759 A1) in view of Pettyjohn (US 2012/0232897), further in .

Regarding Claims 1-2, 4-5 and 13

Hong discloses collecting an uttered voice of the user, recognizing the collected uttered voice of the user, searching the stored data for information about food and or food materials corresponding to the recognized uttered voice of the user and providing the searched information about the food and or food materials (see at least paragraph 0019). The tagged food and/or food materials may be tracked by the system. Information about when, where, what and how may be tracked and managed (see at least paragraph 0057). Pettyjohn, teaches a method involving: determining, using the first text data, that a first utterance request information about a physical item stored remotely; determining a user 
profile used for inventory management of physical items; receiving second text data representing a first location where the physical item is stored; generating second audio data representing the second text data; and sending the second audio data to an output device. See ... (match the answer [product] and produce the correct location ... operates as a data filter to identify the location . . . according to voice signals from the user. . . performs a data conversion, converting the voice to text data, and sending the text data corresponding to the product query . . . , and performs a data search to search the ... inventory database. The ASR system performs data results conversion, converting text data to voice for supply the location data. Thus, the automatic speech recognition system . . . creates a voice response using the text-to-speech tool.”), (see at least 

Luk on the other hand discloses a smart refrigerator system that tracks location of the food item using RFID tags and sensors (see at least abstract, figure 4, paragraphs 0028-0032, 00036, 0046-0049, 0054-0055 and 0070 “Storage component may store an association between each tag reader and a respective compartment to which each tag reader is coupled..One or more of the compartments may have a weight sensor, a motion sensor and/or an image sensor configured to detect that an item has been placed inside... Accordingly, smart refrigerator system may further determine which compartment contains each item”). The system comprises opening and closing sensors (see at least paragraphs 0026, 0029 and 0033). The system stores an association between the sensor and a physical item (see at least figure 4, paragraphs 0014-0016, 

Luk discloses plurality of identifiers such as user identifiers, identifiers associated with hardware of user device or various other appropriate identifiers (user identifier may be transmitted from user device to smart refrigerator, paragraph 0054), merchant identifier (see at least figure 3) and item identifier (see at least paragraph 0022). The system associates user device, user account information, smart refrigerator information and items information (see at least figure 4, paragraphs 0018, 0022 and 0054-0058). Smart refrigerator system may also include other components such as Wifi to communicate with user device (see at least paragraph 0031). It is made obvious that the smart refrigerator comprises an appliance identifier, also Howard in at least paragraphs 0022-0023 discloses a device identifier for a refrigerator that communicates with other electronic devices. The device identifier may be a serial number or device name.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Hong/Pettyjohn/Luk to apply the teachings on Howard in order to improve data security (Howard background). A person of ordinary skill in the art would have conceived creating such configuration. Moreover, the claimed subject matter appears to be no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination above, does not explicitly disclose the following limitation, however Lee does:

determining supplemental data used to associate measurement information to the physical items stored within the refrigerator (see at least figure 2 and column 3 lines 50-65 – image data).

determining based on the association between the user account, the refrigerator profile, and the supplemental data the current location of the first physical item is at a first location.(see at least abstract, figures 2, 5-6, column 3 lines 50-65, column 4 lines 1-67, column 5 lines 1-65 and column 6 lines 1-25 – weight detectors determine if the item is at the location or not; combination of sensor data (weight variations), user profile (stored voice input with food name and location) and supplemental data (image data –figure 2 and column 3 lines 50-65).

determining based on the sensor data and the user profile, a physical item  (see at least abstract, figures 5-6, column 4 lines 1-67, column 5 lines 1-65 and column 6 lines 1-25 – voice input with name and location of the food are stored..the food storage location may be detected by the weight detector..output voice message related to storage location and name of the food).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Hong/Pettyjohn/Luk/Howard to apply the teachings in Lee in order to allow a user to easily identify locations of food items (Lee background). A person of ordinary skill in the art would have conceived creating such configuration. Moreover, the claimed subject matter appears to be no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claims 8 and 16 contain limitations substantially similar to those addressed above and therefore, are likewise rejected.





Claims 3, 9-12, 17-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination above, further in view of Sears (US 2007/0017998 Al).


Regarding Claims 9-10 and 17-18

Sears teaches receiving, from a first device, “third” audio data representing a “second” utterance; generating “third” text data representing the third audio data; determining, using the third text data, that the second utterance indicates additional physical item information associated with a physical item; and sending to an inventory management system, a request to update a user profile to indicate that the additional item information is associated with a first location, such that the user profile incudes the additional item information. See at least paragraphs 32-36 (“Receiver 43 is tuned to receive radio frequency voice signals 40 .. . Voice signals 40 may include the item name, a current location . . . condition, and/or exceptions. Through the execution of voice recognition program 60, the spoken voice signals are interpreted and converted to a digital data record . . . Data record 62 is linked with barcode identifier 56 to form a database entry 64 which is subsequently written to an inventory data base 66.”).

It would have been obvious to a person of ordinary skill in the art to have augmented the method with the aforementioned features taught by Sears to arrive at the claimed subject matter to facilitate updating the user profile with additional information via voice command (inventory management utilizing a data collection system that receives voice signals – Sears paragraph 0013). Moreover, the claimed subject matter appears to be no more 


Regarding Claims 3, 11-12 and 19-20

Claims 3, 11-12 and 19-20 recite similar limitations to claims rejected above and are therefore rejected using the same prior art and rationale. Also, fourth audio data is made obvious in view of the teachings in Sears (See at least paragraphs 32-36 (“Receiver 43 is tuned to receive radio frequency voice signals 40 .. . Voice signals 40 may include the item name, a current location .. . condition, and/or exceptions. Through the execution of voice recognition program 60, the spoken voice signals are interpreted and converted to a digital data record . . . Data record 62 is linked with barcode identifier 56 to form a database entry 64 which is subsequently written to an inventory data base 66.”). It would have been obvious to a person of ordinary skill in the art to have augmented the method with the aforementioned features taught by Sears to arrive at the claimed subject matter to facilitate updating the user profile with additional information via voice command. 

It would have been obvious to a person of ordinary skill in the art to have augmented the method with the aforementioned features taught by Sears to arrive at the claimed subject matter to facilitate updating the user profile with additional information via voice command (inventory management utilizing a data collection system that receives voice signals – Sears paragraph 0013). Moreover, the claimed subject matter appears to be no more .

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2015/0112759 A1) in view of Pettyjohn (US 2012/0232897), further in view of Luk (US 2016/0162715 A1), further in view of Howard (US 2019/0095607 A1), further in view of Lee (US PAT 8,823,523 B2), further in view of Gentile (US PUB 2015/0041616 A1).


Regarding Claims 21 and 22

Lee, discloses weight detectors for detecting weight variations of the shelves when the food stuffs are received in or withdrawn from the storage chamber of the refrigerator, then Gentile in at least paragraph 0234, discloses sensors capable of identifying products based upon weight and determining if the weight detected matches the identified product’s normal weight.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed, to further modify the system with the aforementioned features taught by Gentile to arrive at the claimed subject matter in order to facilitate the identification of products on a refrigerator (These sensors may be capable of making complex identification of products without having to read any encoded information from the product itself – Gentile paragraph 0176).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the 

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687